Per Curiam.
This case comes before this court on motion of respondent to dismiss the appeal and upon an application of appellant for a peremptory writ requiring the trial court to sign and certify a proposed statement of facts.
It appears that the notice of appeal was not served within ninety days from the entry of the judgment, order, and decree from which an appeal is sought to be taken. This being true, the motion to dismiss the appeal must be granted.
The appeal being dismissed, there could probably be no occasion for a statement of facts. The application for the writ is therefore denied.